     Case 21-03020-sgj Doc 82 Filed 05/25/21                  Entered 05/25/21 10:00:06              Page 1 of 6




     LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
     Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
     Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
     555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
     Washington, District of Columbia 20004                 Dallas, Texas 75219
     Telephone: (202) 637-2200                              Telephone: (469) 680-5502

     Jeffrey E. Bjork (pro hac vice)
     Kimberly A. Posin (pro hac vice)
     355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071
     Telephone: (213) 485-1234

     Kathryn George (pro hac vice)
     330 North Wabash Avenue, Suite 2800
     Chicago, IL 60611
     Telephone: (312) 876-7700

     Counsel for UBS Securities LLC and
     UBS AG London Branch

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 In re                                 §                              Chapter 11
                                       §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                                Case No. 19-34054-sgj11
                                       §
                            Debtor.    §
                                       §
 UBS SECURITIES LLC AND UBS AG         §                              Adversary Proceeding
 LONDON BRANCH,                        §
                                       §                              No. 21-03020
                Plaintiffs,            §
                                       §
 vs.                                   §
                                       §
 HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                       §
                            Defendant. §



 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



59151174.v1
   Case 21-03020-sgj Doc 82 Filed 05/25/21         Entered 05/25/21 10:00:06       Page 2 of 6



         NOTICE OF HEARING ON PLAINTIFFS’ MOTION TO COMPEL AND
      RESPONSE TO MOTION OF FORMER EMPLOYEES TO QUASH SUBPOENA

        PLEASE TAKE NOTICE that the following matter is scheduled for hearing on

Thursday, June 24, 2021 at 2:30 p.m. (Central Time) (the “Hearing”) in the above-captioned

chapter 11 case: Plaintiffs’ Motion to Compel and Response to Motion of Former Employees to

Quash Subpoena [Docket No. 74] (the “Motion”).

        The Hearing on the Motion will be held via WebEx videoconference before The Honorable

Stacey G. C. Jernigan, United States Bankruptcy Judge. The WebEx video participation/attendance

link for the Hearing is: https://us-courts.webex.com/meet/jerniga.

        A copy of the WebEx Hearing Instructions for the Hearing is attached hereto as Exhibit A;

alternatively, the WebEx Hearing Instructions for the Hearing may be obtained from Judge

Jernigan’s hearing/calendar site at: https://www.txnb.uscourts.gov/judges-info/hearing-

dates/judgejernigans-hearing-dates.




                           [Remainder of Page Intentionally Left Blank]




59151174.v1
   Case 21-03020-sgj Doc 82 Filed 05/25/21        Entered 05/25/21 10:00:06       Page 3 of 6




        DATED this 25th day of May, 2021.

                                            BUTLER SNOW LLP

                                            By /s/ Martin Sosland

                                            Martin Sosland (TX Bar No. 18855645)
                                            Candice M. Carson (TX Bar No. 24074006)
                                            2911 Turtle Creek Boulevard, Suite 1400
                                            Dallas, Texas 75219
                                            Telephone: (469) 680-5502
                                            E-mail: martin.sosland@butlersnow.com
                                                    candice.carson@butlersnow.com

                                            LATHAM & WATKINS LLP

                                            Andrew Clubok (pro hac vice)
                                            Sarah Tomkowiak (pro hac vice)
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, District of Columbia
                                            Telephone: (202) 637-2200
                                            Email: andrew.clubok@lw.com
                                                   sarah.tomkowiak@lw.com

                                            and


                                            Jeffrey E. Bjork (pro hac vice)
                                            Kimberly A. Posin (pro hac vice)
                                            355 South Grand Avenue, Suite 100
                                            Los Angeles, CA 90071
                                            Telephone: (213) 485-1234
                                            Email: jeff.bjork@lw.com
                                                    kim.posin@lw.com


                                            Counsel for UBS Securities LLC and UBS
                                            AG, London Branch




59151174.v1
   Case 21-03020-sgj Doc 82 Filed 05/25/21               Entered 05/25/21 10:00:06     Page 4 of 6



                                      CERTIFICATE OF SERVICE

        I, Martin Sosland, certify that this Notice of Hearing on Plaintiffs’ Amended Motion to Compel

and Response to Motion of Former Employees to Quash Subpoena was filed electronically through the

Court’s ECF system, which provides notice to all parties in interest.

        Dated: May 25, 2021.

                                                                  /s/ Martin Sosland
                                                                  Martin A. Sosland




59151174.v1
   Case 21-03020-sgj Doc 82 Filed 05/25/21   Entered 05/25/21 10:00:06   Page 5 of 6



                                      Exhibit A




59151174.v1
    Case 21-03020-sgj Doc 82 Filed 05/25/21              Entered 05/25/21 10:00:06            Page 6 of 6
                               WebEx Hearing Instructions
                                     Judge Stacey G. Jernigan
Pursuant to General Order 2020-14 issued by the Court on May 20, 2020, all hearings before Judge Stacey
G. Jernigan are currently being conducted by WebEx videoconference unless ordered otherwise.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/jerniga

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1.650.479.3207
Meeting ID: 479 393 582

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged
        to attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and
        other parties in interest who will not be seeking to introduce any evidence at the hearing and who
        wish to attend the hearing in a telephonic only mode may attend the hearing in the WebEx
        telephonic only mode using the WebEx dial-in and meeting ID above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please
        be advised that a hearing may already be in progress. During hearings, participants are required to
        keep their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and
        tips with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04: https://
        www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_0.pdf
•       Witnesses are required to attend the hearing in the WebEx video mode and live testimony
        will only be accepted from witnesses who have the WebEx video function activated.
        Telephonic testimony without accompanying video will not be accepted by the Court.
•       All WebEx hearing attendees are required to comply with Judge Jernigan’s Telephonic
        and Videoconference Hearing Policy (included within Judge Jernigan’s Judge-Specific
        Guidelines): https://www.txnb.uscourts.gov/content/judge-stacey-g-c-jernigan

Exhibit Requirements:
       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in
        the case with a true and correct copy of each designated exhibit filed as a separate, individual
        attachment thereto so that the Court and all participants have ready access to all designated exhibits.
       If the number of pages of such exhibits exceeds 100, then such party must also deliver two (2) sets
        of such exhibits in exhibit binders to the Court by no later than twenty-four (24) hours in advance
        of the hearing.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice
        that the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above
        WebEx video participation/attendance link, and (3) attach a copy of these WebEx Hearing
        Instructions or provide notice that they may be obtained from Judge Jernigan's hearing/calendar
        site: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-jernigans-hearing-dates.
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
        courts.webex.com/meet/jerniga” as the location of the hearing (note: this option appears
        immediately after the first set of Wichita Falls locations). Do not select Judge Jernigan's Dallas
        courtroom as the location for the hearing.
